     Case 3:21-cv-01124-JPG Document 1-1 Filed 09/12/21 Page 1 of 7 Page ID #4


                                            EXHIBIT A

State of Illinois             )
                              ) ss
County of St. Clair           )

                UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                    IN SUPPORT OF COMPLAINT FOR FORFEITURE

        I, Larry Brantley, declare under penalty of perjury the following:

        At all relevant times, I have been a Task Force Officer (TFO) with the Drug Enforcement

Administration (DEA). The contents of this Declaration are based on information provided to me

during the course of my investigation from participants in the criminal activity, from other witnesses,

and from other law enforcement officers.

        1.      On March 11, 2021, Drug Enforcement Administration (DEA) Task Force Officer Brad

Blake (TFO Blake) and declarant, while working as part of the DEA Fairview Heights Operation

Trojan Warrior Enforcement Program, conducted a traffic stop on gray 2019 Ford Expedition bearing a

Florida registration for improper lane usage. The traffic stop occurred on Interstate 70 westbound at

mile marker 25, in Madison County, Illinois. The registration of the vehicle returned to Hertz Vehicles

LLC, of Orlando, Florida.

        2.      TFO Blake approached the passenger side of the vehicle and made contact with the

driver. TFO Blake informed the driver the reason for the traffic stop and requested a driver’s license.

The driver, Antony B. ROUGHT, produced a New York driver's license and handed it to TFO Blake.

Declarant approached the vehicle behind TFO Blake and retrieved ROUGHT’s driver’s license and

returned to his patrol vehicle. TFO Blake remained at the passenger side window and spoke with

ROUGHT.

        3.      ROUGHT told TFO Blake he was traveling to Oklahoma or Texas for a vacation after

the recent death of his father. ROUGHT said his wife told him to take the trip and he planned to go
     Case 3:21-cv-01124-JPG Document 1-1 Filed 09/12/21 Page 2 of 7 Page ID #5


fishing at Pine Island. It should be noted, Pine Island is in Florida. TFO Blake could see inside the

vehicle and did not see any fishing poles. While TFO Blake spoke with ROUGHT he observed

ROUGHT’s voice trembling and his hands shaking. TFO Blake believed ROUGHT appeared to be

very nervous. TFO Blake asked ROUGHT if the vehicle belonged to him and ROUGHT said he

rented it for the trip and provided the rental agreement. TFO Blake noticed that ROUGHT rented the

vehicle the previous afternoon, on March 10, 2021, and that the vehicle was due back in three days, on

March 14, 2021. TFO Blake noted that ROUGHT had rented the vehicle for only four days.

         4.    While TFO Blake spoke with ROUGHT, declarant queried ROUGHT’s information in

law enforcement databases. Declarant learned that in 1997, ROUGHT had a criminal history and was

charged with Alien Overstay in New York.

         5.    TFO Blake returned to the patrol vehicle after speaking with ROUGHT. Declarant

began searching for information on ROUGHT and searched for a death record for ROUGHT’s father.

TFO Brantley was unable to find any record or obituary for ROUGHT's father. TFO Blake told

declarant about the conversation with he had with ROUGHT and the nervous behavior ROUGHT

displayed.

         6.    Due to the TFOs training and experience, it is well known to them that Oklahoma is

now a source location for the cultivation of marihuana. The TFOs believed ROUGHT's travel

behavior was strange in that he had rented the vehicle for four days for a trip that was approximately

twenty-one hours each direction. The TFOs believed that the timeline given by ROUGHT was not

practical for a fishing trip. The TFOs believed that ROUGHT could be involved in criminal behavior

due to his odd travel itinerary and his nervous behavior. The TFOs decided to ask for consent to

search the vehicle for contraband or detain the vehicle if necessary for a K-9 sniff if consent is not

given.


                                                   2
     Case 3:21-cv-01124-JPG Document 1-1 Filed 09/12/21 Page 3 of 7 Page ID #6


       7.      While declarant completed the traffic stop on the in-car computer, TFO Blake again

approached ROUGHT's rental vehicle, issued him a verbal warning, and handed his driver’s license

back to him. TFO Blake asked ROUGHT if there was anything illegal inside the vehicle and gave

examples, to include marihuana, cocaine, methamphetamines, heroin, and large amounts of United

States currency. ROUGHT responded no to everything mentioned by TFO Blake. TFO Blake asked

ROUGHT if the TFOs could search his vehicle. ROUGHT jokingly said, "No, but I took a 5 Hour"

(energy drink). TFO Blake asked ROUGHT if he had any guns or large amounts of United States

currency inside the vehicle and ROUGHT said, "no." TFO Blake asked ROUGHT if the TFOs could

search his vehicle. ROUGHT picked up his backpack from behind his seat and asked what the TFOs

would be doing. TFO Blake explained to ROUGHT what the TFOs would be searching for and why.

ROUGHT asked, "Can I say no?" TFO Blake told ROUGHT that he can say no. ROUGHT confirmed

that he was denying the TFOs consent to search.

       5.      At this time, TFO Kevin Thebeau (TFO Thebeau) and TFO Kyle Waddington (TFO

Waddington) arrived on scene to assist. It should also be noted it started raining heavily at this time.

       6.      TFO Blake returned to the patrol vehicle to inform declarant that ROUGHT denied

TFOs request to search his vehicle and that they would need to contact a K-9 unit. TFO Blake advised

ROUGHT that his rental vehicle was being detained for a K-9 sniff. TFO Blake told ROUGHT he

could wait inside his vehicle until a K-9 officer arrived. TFO Blake returned to the patrol vehicle and

declarant contacted K-9 Officer Sergeant Cody Wiley (Sgt. Wiley) of the Caseyville Police

Department to respond to the traffic stop to conduct a sniff of rental vehicle. At 12:30pm, Sgt. Wiley

informed the TFOs that he was en route to their location. It should be noted there were scattered

showers in the area and the rain was heavy at times during the traffic stop.

       7.      At 12:52pm, Sgt. Wiley arrived at the traffic stop with his K-9 Dallas. Sgt. Wiley


                                                   3
     Case 3:21-cv-01124-JPG Document 1-1 Filed 09/12/21 Page 4 of 7 Page ID #7


requested that ROUGHT exit the vehicle while K-9 Dallas conducted a sniff of the vehicle. TFO Blake

again approached ROUGHT’s vehicle, requested that ROUGHT exit the vehicle, and ROUGHT

complied. ROUGHT stood in front of the patrol vehicle while Sgt. Wiley conducted a sniff with K-9

Dallas.

          8.     While ROUGHT stood in front of the patrol vehicle he spoke casually with TFO Blake.

ROUGHT told TFO Blake he was currently unemployed as an alarm technician, but he had just

inherited a half a million dollars upon his father’s death. Once the sniff was completed, Sgt. Wiley

secured K-9 Dallas and explained the sniff to ROUGHT. Sgt. Wiley stated that K-9 Dallas gave a

positive alert for narcotics on the vehicle. TFO Wiley asked ROUGHT if there was any reason why K-

9 Dallas would alert on the vehicle for narcotics and ROUGHT said, "I do have money in there, my

life savings."

          9.     Due to the positive K-9 alert, the TFOs began a probable cause search of ROUGHT’s

rental vehicle. Upon searching the passenger compartment of the vehicle, declarant located a black

backpack behind the front driver's side seat. Declarant unzipped the backpack and began checking the

contents. Declarant removed some clothing and located a large brown laundry bag that was tied shut.

Declarant untied the laundry bag and located a large clear vacuum sealed bag containing a large

amount of United States currency. Declarant requested that TFOs secure ROUGHT in handcuffs for

suspicion of Money Laundering.

          10.    TFO Blake read ROUGHT his Miranda Rights and ROUGHT acknowledged he

understood his rights. Declarant asked ROUGHT if the United States currency belonged to him and

ROUGHT said, yes. Declarant asked ROUGHT if he knew how much United States currency he

possessed and ROUGHT said, "About ninety-thousand."

          11.    Before transporting the vehicle to the Fairview Heights Resident Office (FHRO), the


                                                  4
     Case 3:21-cv-01124-JPG Document 1-1 Filed 09/12/21 Page 5 of 7 Page ID #8


TFOs began processing the vehicle for evidence. TFOs Thebeau and Waddington removed the United

States currency from the laundry bag and placed it inside of a DEA Evidence Envelope. TFOs

Thebeau and Waddington asked ROUGHT to sign the Evidence Envelope to claim ownership of the

United States currency being seized and ROUGHT complied. While in the presence of ROUGHT,

TFO Thebeau signed and sealed the Evidence Envelope, as witnessed by TFO Waddington. TFO

Thebeau then secured the signed and sealed Evidence Envelope into his patrol vehicle for transport to

the FHRO.

       12.     Before departing the location of the traffic stop for the FHRO, declarant secured

ROUGHT into the front passenger side seat of his patrol vehicle and TFO Blake took possession of

ROUGHT's rental vehicle for transport. All TFOs left the scene of the traffic stop and relocated to the

FHRO to assist with processing. While en route to the FHRO, ROUGHT spoke with declarant

regarding the case.

       13.     During transport to the FHRO, ROUGHT told declarant that he was taking a route

through Texas. ROUGHT said he was heading to the coast and then to Pine Island. ROUGHT said he

had plans to buy a mobile home. Declarant asked ROUGHT if he had already looked at trailers on

Pine Island and ROUGHT stated that he and his wife were there for five months. ROUGHT told

declarant that the currency was his life savings and he had been saving since 2000. Declarant

questioned ROUGHT about his statements and believed that ROUGHT was giving false information.

ROUGHT did not make any statements to declarant that could possibly verify his story. Declarant

asked ROUGHT if there was any way he could prove that he had been saving for the past twenty-one

years and ROUGHT said, "I guess not." ROUGHT then told declarant he wished to have a lawyer

present for more questioning.

       14.     Upon arrival at the FHRO, TFOs escorted ROUGHT into a secure booking area and


                                                 5
     Case 3:21-cv-01124-JPG Document 1-1 Filed 09/12/21 Page 6 of 7 Page ID #9


secured him inside. TFO Jake Degener (TFO Degener), TFO Lee Rinehart (TFO Rinehart), TFO Tony

Tomlinson (TFO Tomlinson), and TFO John Simmons (TFO Simmons) assisted with the case at the

FHRO. During a more detailed search of the vehicle, a separate loose bundle of United States

currency was located inside the brown laundry bag. TFO Thebeau secured the loose bundle of United

States currency into a separate Evidence Envelope, as witnessed by TFO Waddington.

       15.     Declarant and TFO Blake conducted an audio/video interview with ROUGHT at the

FHRO. ROUGHT invoked his right to an attorney and denied consent for the TFOs to conduct a

search on the cellular phones found inside the vehicle.

       16.     After the interview was completed, TFO Blake escorted ROUGHT back into the

booking area where ROUGHT was given his personal belongings and released from custody.

       17.     On the same date, TFO Degener and his K-9 Blu conducted an open-air sniff of the

 United States currency seized from ROUGHT’s vehicle. TFO Waddington recorded a video of the

 K-9 sniff performed by TFO Degener and K-9 Blu. TFO Degener informed TFO Waddington that

 K-9 Blu gave a positive alert for the odor of narcotics on the United States currency.

       18.     On March 12, 2021, TFO Tomlinson and TFO Simmons transported the seized currency

to Loomis for an official count. The total was determined to be $69,850.00.

       19.     Additional investigation was done to follow up on the plausibility of ROUGHT’s travel

itinerary. TFOs recovered receipts in ROUGHT’s rental vehicle that place ROUGHT at Kwik Fill in

North East, Pennsylvania on March 10, 2021; at Shell in Clayton, OH and at Staybridge Suites in

Columbus, Ohio on March 11, 2021. This would be consistent with ROUGHT’s claim that he was

traveling to Texas first and then to Pine Island. However, Google Maps shows that traveling from

ROUGHT’s home in New York to Texas and then to Pine Island, Florida would be approximately

3,321 miles one way and would take 49 hours. Additionally, ROUGHT told declarant that his wife


                                                  6
    Case 3:21-cv-01124-JPG Document 1-1 Filed 09/12/21 Page 7 of 7 Page ID #10


was teacher. Investigators were able to look Michelle Rought up on New York’s public employee

website (www.SeeThroughNY.com) which shows that her total pay for 2020 was $31,519.

       19.     Based on the foregoing, declarant believes that the $69,850.00 in United States

Currency is property which constitutes money furnished or intended to be furnished by a person in

exchange for a controlled substance, or proceeds traceable to such an exchange, or money used to

facilitate a violation of 21 U.S.C. ' 801 et seq.

       Pursuant to 28 U.S.C. ' 1746(2), I declare under penalty of perjury that the foregoing is true

and correct.

       Executed on this _____ day of September, 2021.

                                                        ___________________________
                                                        LARRY BRANTLEY
                                                        Task Force Officer
                                                        Drug Enforcement Administration




                                                    7
